              Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 1 of 48




 1                                                                   The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 8                                                AT SEATTLE
 9   Wilson RODRIGUEZ MACARENO,                            No. C18-421 RAJ
10                                      Plaintiff,         MOTION FOR LEAVE TO FILE
                                                           AMICUS CURIAE BRIEF BY
11            v.                                           AMERICAN CIVIL LIBERTIES
                                                           UNION OF WASHINGTON
12   Joel THOMAS, in his official and individual
     capacities; Craig GARDNER, in his official            NOTE ON MOTION CALENDAR:
13   and individual capacities; Peter TIEMANN, in          NOVEMBER 16, 2018
     his official and individual capacities; Arthur
14   STEPHENSON, in his official and individual
     capacities; and CITY OF TUKWILA,
15
                                        Defendant.
16

17

18                                               I.   INTRODUCTION
19            American Civil Liberties Union of Washington (“ACLU-WA”) hereby respectfully
20   submits this Motion for Leave to File an Amicus Curiae Brief. A copy of the proposed brief is
21   attached as Exhibit A to this motion. ACLU-WA conferred with counsel for the parties in
22   writing before filing this Motion. Counsel for Plaintiff Wilson Rodriguez Macareno (“Mr.
23   Rodriguez”) did not oppose the filing of this amicus brief. Counsel for Mr. Rodriguez asked
24   ACLU-WA to contact Defendants separately. ACLU-WA contacted Counsel for Defendants,
25   who declined to consent.
26

27
     ACLU-WA’S MOTION FOR LEAVE TO FILE AMICUS BRIEF
                                                                               Davis Wright Tremaine LLP
     (No. C18-421 RAJ) — 1                                                              L AW O FFICE S
     4817-0510-2201v.5 0050033-001660                                             1201 Third Avenue, Suite 2200
                                                                                    Seattle, WA 98101-3045
                                                                             206.622.3150 main · 206.757.7700 fax
              Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 2 of 48



                         II.      IDENTITY AND INTEREST OF AMICUS CURIAE
 1
              ACLU-WA is a statewide, nonpartisan, nonprofit organization of over 80,000 members
 2
     and supporters dedicated to the preservation of civil liberties. ACLU-WA works in courts,
 3
     legislatures, and communities to preserve the individual rights and liberties guaranteed to all
 4
     people by the Constitution and laws of the United States. ACLU-WA frequently participates as
 5
     a party and amicus curiae in cases involving civil liberties and criminal justice issues, including
 6
     unlawful detention and immigrants’ rights. In order to promote its organizational mission and
 7
     the interests of its members, ACLU-WA engages in community education and has led local
 8
     efforts to inform government officials and others about the issues implicated in this case.
 9
                        III.     REASONS WHY MOTION SHOULD BE GRANTED
10
              District courts have “broad discretion” to appoint amicus curiae. Skokomish Indian
11
     Tribe v. Goldmark, 2013 WL 5720053, at *1 (W.D. Wash. Oct. 21, 2013) (quoting Hoptowit v.
12
     Ray, 682 F.2d 1237, 1260 (9th Cir. 1982)). “District courts frequently welcome amicus briefs
13
     from non-parties concerning legal issues that have potential ramifications beyond the parties
14
     directly involved or if the amicus has ‘unique information or perspective that can help the court
15
     beyond the help that the lawyers for the parties are able to provide.’” NGV Gaming, Ltd. v.
16
     Upstream Point Molate, LLC, 355 F. Supp. 2d 1061, 1067 (N.D. Cal. 2005) (quoting Cobell v.
17
     Norton, 246 F. Supp. 2d 59, 62 (D.D.C. 2003)).
18
              The Court should exercise its discretion to permit ACLU-WA to file the attached
19
     amicus brief. As a nonprofit public interest legal organization dedicated to the preservation of
20
     civil liberties, ACLU-WA has a strong interest in ensuring law enforcement agencies in
21
     Washington do not exceed their authority under federal and Washington state law. ACLU-WA
22
     will draw upon its expertise to provide a criminal justice perspective in this case, so as to fulfill
23
     “the classic role of amicus curiae by assisting in a case of general public interest,
24
     supplementing the efforts of counsel, and drawing the court’s attention to law that escaped
25
     consideration.” Miller-Wohl Co. v. Comm’r of Labor & Indus., State of Mont., 694 F.2d 203,
26
     204 (9th Cir. 1982). ACLU-WA respectfully submits that its experience and perspective as a
27
     ACLU-WA’S MOTION FOR LEAVE TO FILE AMICUS BRIEF
                                                                                  Davis Wright Tremaine LLP
     (No. C18-421 RAJ) — 2                                                                 L AW O FFICE S
     4817-0510-2201v.5 0050033-001660                                                1201 Third Avenue, Suite 2200
                                                                                       Seattle, WA 98101-3045
                                                                                206.622.3150 main · 206.757.7700 fax
              Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 3 of 48




 1   nonprofit public interest legal organization representing and advising individuals on civil

 2   liberties, criminal justice, and immigration matters will assist the Court in addressing the legal

 3   authority—or lack thereof—which Defendants rely on to support their unlawful detention of

 4   Mr. Rodriguez.

 5
                                          IV.     CONCLUSION
 6
              For these reasons, ACLU-WA respectfully requests the Court grant it leave to file the
 7
     amicus curiae brief attached as Exhibit A.
 8
 9
              DATED this 29th day of October, 2018.
10

11                                                     DAVIS WRIGHT TREMAINE LLP
                                                       Cooperating Attorneys for ACLU-WA
12

13                                                     By s/Kenneth E. Payson
                                                          Kenneth E. Payson, WSBA # 26369
14
                                                       By s/Jennifer K. Chung
15                                                        Jennifer K. Chung, WSBA # 51583
                                                          1201 Third Avenue, Suite 2200
16                                                        Seattle, WA 98101-3045
                                                          Tel: (206) 622-3150
17                                                        Fax: (206) 757-7700
                                                          E-mail: kenpayson@dwt.com
18                                                                 jenniferchung@dwt.com
19
                                                       ACLU-WA FOUNDATION
20

21                                                     By s/Eunice Cho
                                                          Eunice Cho, WSBA # 53711
22                                                        901 Fifth Avenue, Suite 630
                                                          Seattle, WA 98164
23                                                        Tel: (206) 624-2184
                                                          Fax: (206) 624-2190
24                                                        E-mail: echo@aclu-wa.org
25
                                                           Attorneys for Proposed Amicus Curiae
26                                                         American Civil Liberties Union of
                                                           Washington
27
     ACLU-WA’S MOTION FOR LEAVE TO FILE AMICUS BRIEF
                                                                                 Davis Wright Tremaine LLP
     (No. C18-421 RAJ) — 3                                                                L AW O FFICE S
     4817-0510-2201v.5 0050033-001660                                               1201 Third Avenue, Suite 2200
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
              Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 4 of 48



                                        CERTIFICATE OF SERVICE
 1
              I hereby certify that on October 29, 2018, I electronically filed the foregoing document
 2
     with the Clerk of the Court using the CM/ECF system, which will send notification of such
 3
     filing to the attorneys of record registered on the CM/ECF system. All other parties (if any)
 4
     shall be served in accordance with the Federal Rules of Civil Procedure.
 5
              DATED this 29th day of October, 2018.
 6                                                         s/Jennifer K. Chung
                                                           Jennifer K. Chung, WSBA #51583
 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     ACLU-WA’S MOTION FOR LEAVE TO FILE AMICUS BRIEF
                                                                                Davis Wright Tremaine LLP
     (No. C18-421 RAJ) — 4                                                               L AW O FFICE S
     4817-0510-2201v.5 0050033-001660                                              1201 Third Avenue, Suite 2200
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 5 of 48




          EXHIBIT A
              Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 6 of 48




 1                                                             The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT,
                                     WESTERN DISTRICT OF WASHINGTON
 8                                             AT SEATTLE
 9   Wilson RODRIGUEZ MACARENO,
                                                      No. C18-421 RAJ
10                                       Plaintiff,
                                                      BRIEF OF AMICUS CURIAE
11            v.                                      AMERICAN CIVIL LIBERTIES
                                                      UNION OF WASHINGTON IN
12   Joel THOMAS, in his official and individual      SUPPORT OF PLAINTIFF’S
     capacities; Craig GARDNER, in his official       OPPOSITION TO DEFENDANTS
13   and individual capacities; Peter TIEMANN, in     THOMAS, GARDNER, TIEMANN,
     his official and individual capacities; Arthur   AND STEPHENSON’S MOTION
14   STEPHENSON, in his official and individual       FOR PARTIAL SUMMARY
     capacities; and CITY OF TUKWILA,                 JUDGMENT REGARDING
15                                                    QUALIFIED IMMUNITY
                                         Defendant.
16

17

18
19

20

21

22

23

24

25

26

27

     AMICUS CURIAE BRIEF OF ACLU-WA                                       Davis Wright Tremaine LLP
                                                                                   L AW O FFICE S
     (No. C18-421 RAJ)                                                                 Suite 2200
     4812-5362-1369v.10 0050033-001660                                           1201 Third Avenue
                                                                               Seattle, WA 98101-3045
                                                                        206.622.3150 main · 206.757.7700 fax
              Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 7 of 48




 1                                                         TABLE OF CONTENTS

 2   I.       INTRODUCTION ............................................................................................................ 1
 3   II.      IDENTITY AND INTEREST OF AMICUS CURIAE ................................................... 1
 4   III.     BACKGROUND .............................................................................................................. 2
 5   IV.      ARGUMENT ................................................................................................................... 2
 6
              A.        Defendants’ Actions Were Not Authorized by Federal Law. .............................. 2
 7
                        1.         The ICE Form Did Not Authorize Defendants to Detain Mr.
 8                                 Rodriguez. ................................................................................................ 2

 9                                 a.          ICE Forms Do Not Authorize State Officials to Effect a
                                               Criminal Arrest or Seizure Because the Forms Are Not
10                                             Issued by a Neutral Magistrate and Do Not Show
11                                             Probable Cause That the Individual Committed a Crime. ............ 2
                                   b.          Defendants Could Not Rely on ICE Forms to Detain Mr.
12                                             Rodriguez. .................................................................................... 5
13                      2.         No Valid Federal Statutory Authority Allowed Defendants to
                                   Detain Mr. Rodriguez. .............................................................................. 6
14
                                   a.          Generally Only Federal Law Enforcement Officers Are
15                                             Authorized to Arrest and Detain Individuals Who Are
                                               Suspect of Civil Immigration Violations. ..................................... 6
16
                                   b.          Defendants’ Detention Did Not Satisfy Any of the
17                                             Limited Statutory Exceptions that Authorize State Law
                                               Enforcement Officers to Arrest and Detain Individuals
18                                             Based on Civil Immigration Violations. ....................................... 7
19                                 c.          Defendants’ Detention Did Not Qualify As Cooperation
                                               Under § 1357(g)(10)(B). .............................................................. 8
20
              B.        Defendants’ Detention Was Not Authorized Under Washington State
21                      Law. ...................................................................................................................... 9

22                      1.         Washington Law Did Not Authorize Defendants to Detain Mr.
                                   Rodriguez. ................................................................................................ 9
23
                        2.         Defendants Lacked the Required Probable Cause of a Felony to
24                                 Justify a Warrantless Arrest.................................................................... 10
25
     V.       CONCLUSION .............................................................................................................. 12
26

27

     AMICUS CURIAE BRIEF OF ACLU-WA                                                                              Davis Wright Tremaine LLP
                                                                                                                          L AW O FFICE S
     (No. C18-421 RAJ) — i                                                                                                    Suite 2200
     4812-5362-1369v.10 0050033-001660                                                                                  1201 Third Avenue
                                                                                                                      Seattle, WA 98101-3045
                                                                                                               206.622.3150 main · 206.757.7700 fax
               Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 8 of 48




 1                                                 TABLE OF AUTHORITIES
 2                                                                                                                                    Page(s)
 3
     Federal Cases
 4
     Arizona v. United States,
 5       567 U.S. 387 (2012) ...................................................................................................... passim

 6   Brendlin v. California,
        551 U.S. 249 (2007) ................................................................................................................2
 7
     City of El Cenizo, Tex. v. Texas,
 8
         890 F.3d 164 (5th Cir. 2018) ...................................................................................................9
 9
     Coolidge v. New Hampshire,
10      403 U.S. 443 (1971) ................................................................................................................3

11   Galarza v. Szalczyk,
        745 F.3d 634 (3d Cir. 2014) ....................................................................................................4
12
     Heikkinen v. United States,
13      355 U.S. 273 (1958) ..............................................................................................................11
14
     Lopez-Aguilar v. Marion Cty. Sheriff’s Dep’t,
15      296 F. Supp. 3d 959 (S.D. Ind. 2017)..................................................................................4, 8

16   Miranda-Olivares v. Clackamas County,
        2014 WL 1414305 (D. Or. Apr. 11, 2014) ..............................................................................4
17
     Moreno v. Napolitano,
18     213 F. Supp. 3d 999 (N.D. Ill. 2016) .......................................................................................4
19   Ochoa v. Campbell,
20      266 F. Supp. 3d 1237 (E.D. Wash. 2017)........................................................................3, 4, 6

21   Roy v. County of Los Angeles,
        2018 WL 914773 (C.D. Cal. Feb. 7, 2018) (“Roy I”) ............................................................4
22
     Roy v. County of Los Angeles,
23      2018 WL 3439168 (C.D. Cal. July 11, 2018) (“Roy II”) ...................................................4, 9
24   Santos v. Frederick Cty. Bd. of Comm’rs,
25      725 F.3d 451 (4th Cir. 2013) ......................................................................................... passim

26   United States v. Miszczuk,
        847 F. Supp. 2d 227 (D. Mass. 2012) ..............................................................................11, 12
27

     AMICUS CURIAE BRIEF OF ACLU-WA                                                                         Davis Wright Tremaine LLP
                                                                                                                     L AW O FFICE S
     (No. C18-421 RAJ) — ii                                                                                              Suite 2200
     4812-5362-1369v.10 0050033-001660                                                                             1201 Third Avenue
                                                                                                                 Seattle, WA 98101-3045
                                                                                                          206.622.3150 main · 206.757.7700 fax
                Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 9 of 48



     United States v. Ramirez,
 1      473 F.3d 1026 (9th Cir. 2007) .................................................................................................5
 2   United States v. Xiang Wang,
 3      2014 WL 6472857 (D. Kan. Nov. 18, 2014) .........................................................................11

 4   United States v. Yan Naing,
        820 F.3d 1006 (8th Cir. 2016) ...............................................................................................12
 5
     State Cases
 6
     Esparza v. Nobles County,
 7      No. 53-CV-18-751 (Minn. Dist. Ct. Oct. 19, 2018) ............................................................4, 9
 8
     Lunn v. Commonwealth,
 9      477 Mass. 517 (2017) ..........................................................................................................4, 9

10   Ramirez-Rangel v. Kitsap County,
        No. 12-2-09594-4 (Wash. Sup. Ct., Aug. 16, 2013)................................................................9
11
     State v. Chenoweth,
12       160 Wn.2d 454 (2007) .............................................................................................................9
13   State v. Scott,
14       93 Wn.2d 7 (1980) .................................................................................................................10

15   Federal Statutes

16   8 U.S.C.
        § 1103(a)(10) ...........................................................................................................................7
17      § 1226 ......................................................................................................................................3
        § 1227(a) ................................................................................................................................11
18      § 1253(a) ................................................................................................................................11
19      § 1253(a)(1) .....................................................................................................................11, 12
        § 1253(a)(1)(A) .....................................................................................................................11
20      § 1357 ......................................................................................................................................3
        § 1357(a) ..................................................................................................................................7
21      § 1357(a)(2) .............................................................................................................................7
        § 1357(g) .........................................................................................................................3, 7, 8
22
        § 1357(g)(1) .............................................................................................................................7
23      § 1357(g)(1)-(5) .......................................................................................................................3
        § 1357(g)(2) .............................................................................................................................7
24      § 1357(g)(10)(B) .....................................................................................................................8

25   Immigration and Nationality Act (INA) ....................................................................................6, 7
26

27

     AMICUS CURIAE BRIEF OF ACLU-WA                                                                                Davis Wright Tremaine LLP
                                                                                                                            L AW O FFICE S
     (No. C18-421 RAJ) — iii                                                                                                    Suite 2200
     4812-5362-1369v.10 0050033-001660                                                                                    1201 Third Avenue
                                                                                                                        Seattle, WA 98101-3045
                                                                                                                 206.622.3150 main · 206.757.7700 fax
               Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 10 of 48



     State Statutes
 1
     Revised Code of Washington
 2      10.31.100 ...............................................................................................................................10
 3      71.05.230 ...............................................................................................................................12

 4   Regulations

 5   8 C.F.R.
        § 287.1(g) ................................................................................................................................7
 6      § 287.5(c)-(e) ...........................................................................................................................7
        § 287.5(e)(2) ............................................................................................................................3
 7
        § 287.5(e)(3) ............................................................................................................................3
 8      § 287.7 .....................................................................................................................................4

 9   Constitutional Provisions

10   U.S. Constitution amendment IV...............................................................................................2, 5

11   Washington State Constitution Article I, § 7.............................................................................5, 9
12   Other Authorities
13   Statement of Washington State Sheriffs’ Ass’n at 1 (Mar. 31, 2017),
14       https://bit.ly/2OY4NV1 ...........................................................................................................4

15   U.S. Department of Homeland Security, Guidance on State and Local
        Governments’ Assistance in Immigration Enforcement and Related Matters
16      at 13-14, https://bit.ly/2AtytR4................................................................................................8
17   U.S. Immigration & Customs Enforcement, Delegation of Immigration
        Authority Section 287(g) Immigration and Nationality Act (last updated
18      Aug. 10, 2018), https://www.ice.gov/287g .........................................................................3, 8
19
     Washington State Office of the Attorney General, Guidance Concerning
20     Immigration Enforcement at 26 (April 2017), https://bit.ly/2zgWglg
       (“Washington Attorney General Guidance”) ....................................................................5, 10
21

22

23

24

25

26

27

     AMICUS CURIAE BRIEF OF ACLU-WA                                                                                Davis Wright Tremaine LLP
                                                                                                                            L AW O FFICE S
     (No. C18-421 RAJ) — iv                                                                                                     Suite 2200
     4812-5362-1369v.10 0050033-001660                                                                                    1201 Third Avenue
                                                                                                                        Seattle, WA 98101-3045
                                                                                                                 206.622.3150 main · 206.757.7700 fax
               Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 11 of 48




 1                                          I.       INTRODUCTION
 2            Plaintiff Wilson Rodriguez Macareno (“Mr. Rodriguez”), a resident of Tukwila, called

 3 911 because he trusted the Tukwila Police Department to protect him. But when they arrived,

 4 the City of Tukwila and its officers (“Defendants”) violated that trust by detaining him solely on

 5 their suspicion that Mr. Rodriguez had committed a civil immigration violation. Defendants had

 6 no authority under federal or state law to detain Mr. Rodriguez. By doing so, they violated Mr.

 7 Rodriguez’s Constitutional rights. Defendants’1 motion should be denied.

 8            Defendants’ detention of Mr. Rodriguez was not justified by any federal authority.

 9 Defendants were not authorized to execute the Form I-247A detainer (“ICE form”); nor could

10 Defendants have been authorized to execute an ICE administrative “warrant,” as only authorized

11 federal immigration officers—not Defendants—may detain the individual named for an alleged

12 civil immigration violation. And, unlike ordinary warrants, ICE forms are not based on probable

13 cause of a crime or signed by a judge. Nor was Defendants’ detention authorized by any of the

14 narrow provisions permitting state officers to enforce federal immigration law. Defendants’

15 characterization of this issue as “clear as mud” is incorrect—the law is crystal clear, and

16 Defendants cannot rely on qualified immunity to escape liability for violating Mr. Rodriguez’s

17 clearly established constitutional rights. Nor does Washington law authorize state law

18 enforcement officers to arrest individuals on the basis of probable cause of a federal civil
19 immigration violation. Because Defendants’ detention of Mr. Rodriguez was not authorized, the

20 Court should deny Defendants’ motion.

21                        II.      IDENTITY AND INTEREST OF AMICUS CURIAE
22            American Civil Liberties Union of Washington (“ACLU-WA”) is a statewide,

23 nonpartisan, nonprofit organization of over 80,000 members and supporters dedicated to the

24 preservation of civil liberties. ACLU-WA works in courts, legislatures, and communities to

25 preserve the individual rights and liberties guaranteed to all people by the Constitution and laws

26 of the United States. ACLU-WA frequently participates as a party and amicus curiae in cases

27   1
      Defendants Thomas, Gardner, Tiemann, and Stephenson have moved for partial summary judgment. Dkt. 25.
     AMICUS CURIAE BRIEF OF ACLU-WA
                                                                                     Davis Wright Tremaine LLP
     (No. C18-421 RAJ) — 1                                                                  L AW O FFICE S
     4812-5362-1369v.10 0050033-001660                                                    1201 Third Avenue, Suite 2200
                                                                                            Seattle, WA 98101-3045
                                                                                     206.622.3150 main · 206.757.7700 fax
               Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 12 of 48




 1 involving civil liberties and criminal justice issues, including unlawful detention and immigrants’

 2 rights. In order to promote its organizational mission and the interests of its members, ACLU-

 3 WA engages in community education and has led local efforts to inform government officials

 4 and others about the issues implicated in this case.

 5                                            III.   BACKGROUND
 6            ACLU-WA adopts the factual background set forth in Mr. Rodriguez’s Opposition to

 7 Motion for Partial Summary Judgment. See generally Opp. (Dkt. 42) at 2-7.

 8                                             IV.    ARGUMENT
 9            A.        Defendants’ Actions Were Not Authorized by Federal Law.
10            The Fourth Amendment protects all people, including noncitizens, from “unreasonable

11 searches and seizures.” U.S. Const. amend. IV. Here, Mr. Rodriguez was seized for Fourth

12 Amendment purposes because Defendants prevented him from leaving the scene, placed him in

13 handcuffs, and transported him in their patrol vehicle to the ICE field office. See Brendlin v.

14 California, 551 U.S. 249, 255 (2007) (seizure occurs when police actions “show an unambiguous

15 intent to restrain or when an individual’s submission to a show of governmental authority takes

16 the form of passive acquiescence”); Santos v. Frederick Cty. Bd. of Comm’rs, 725 F.3d 451, 462,

17 465 (4th Cir. 2013). But Defendants were not authorized to detain Mr. Rodriguez under federal

18 law.
19                      1.       The ICE Form Did Not Authorize Defendants to Detain Mr.
                                 Rodriguez.
20
                                 a.      ICE Forms Do Not Authorize State Officials to Effect a
21                                       Criminal Arrest or Seizure Because the Forms Are Not Issued
                                         by a Neutral Magistrate and Do Not Show Probable Cause
22                                       That the Individual Committed a Crime.
23            The words at issue in this case—“warrant,” “arrest warrant,” “probable cause,” “charging

24 document”—have meaning. They are terms of art that trigger particular responses from criminal

25 justice system actors and corresponding constitutional protections. When ICE improperly

26 appropriates these terms in the immigration context, it engages in Doublespeak: The words

27
     AMICUS CURIAE BRIEF OF ACLU-WA
                                                                                Davis Wright Tremaine LLP
     (No. C18-421 RAJ) — 2                                                               L AW O FFICE S
     4812-5362-1369v.10 0050033-001660                                             1201 Third Avenue, Suite 2200
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
               Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 13 of 48




 1 continue to have power, but come with none of the associated protections. The administrative

 2 “warrant” lodged against Mr. Rodriguez did not authorize arrest by local officials.

 3            First, as a matter of federal law, ICE forms may be executed only by trained immigration

 4 agents. 8 C.F.R. § 287.5(e)(2) (providing “authority to execute warrants” only to “immigration

 5 officials who have been authorized or delegated such authority”). Indeed, only a limited set of

 6 trained “immigration officers” may issue and execute such “warrants.” See 8 U.S.C. §§ 1226,

 7 1357; 8 C.F.R. § 287.5(e)(3) (“immigration officers” must “successfully complete[] basic

 8 immigration law enforcement training” in order to execute warrants); Arizona v. United States,
 9 567 U.S. 387, 408 (2012) (emphasizing that I-200s “are executed by federal officers who have

10 received training in the enforcement of immigration law”). It is clear even from the face of these

11 ICE forms that only such agents may execute them. See Ochoa v. Campbell, 266 F. Supp. 3d

12 1237, 1255 (E.D. Wash. 2017) (only “‘an[] immigration officer’ authorized by [the INA]” may

13 execute ICE administrative warrant), appeal dismissed as moot, 716 F. App’x 741 (9th Cir.

14 2018).

15            The only circumstance in which a local officer is permitted to execute an ICE form is

16 when he has been authorized to perform that immigration function pursuant to a “written

17 agreement” under 8 U.S.C. § 1357(g) (also known as a “287(g) agreement”); see id.

18 § 1357(g)(1)-(5) (listing training and other requirements for officer to perform immigration-
19 officer functions). Indeed, that is routinely a specifically delegated authority in such agreements,

20 underscoring that local officials may not do so absent an agreement. See U.S. Immigration &

21 Customs Enforcement, Delegation of Immigration Authority Section 287(g) Immigration and

22 Nationality Act (last updated Aug. 10, 2018), https://www.ice.gov/287g (collecting current

23 agreements). There is no such agreement here. Id.

24            Second, while local law enforcement officers may ordinarily execute criminal arrest

25 warrants signed by judges, ICE forms are not signed by a judge or based on probable cause that a

26 crime was committed. See Coolidge v. New Hampshire, 403 U.S. 443, 450 (1971). The

27 “probable cause” mentioned on the ICE form relates to a suspected civil violation of immigration
     AMICUS CURIAE BRIEF OF ACLU-WA
                                                                               Davis Wright Tremaine LLP
     (No. C18-421 RAJ) — 3                                                              L AW O FFICE S
     4812-5362-1369v.10 0050033-001660                                            1201 Third Avenue, Suite 2200
                                                                                    Seattle, WA 98101-3045
                                                                             206.622.3150 main · 206.757.7700 fax
               Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 14 of 48




 1 law, not criminal. See Arizona, 567 U.S. at 407 (“As a general rule, it is not a crime for a

 2 removable alien to remain present in the United States.”); see also Gardner Decl. (Dkt. 38) Ex. B

 3 (Form I-247A containing check boxes indicating immigration officer only has probable cause to

 4 believe individual is removable, not whether a crime has been committed). And no court

 5 participated in issuing or reviewing the Form I-247A detainer. See, e.g., 8 C.F.R. § 287.7 (listing

 6 DHS officers who can issue I-247s).

 7            Numerous courts have come to the same conclusion: No matter what ICE forms are

 8 called, local law enforcement officers cannot constitutionally rely on them to provide the basis
 9 for arrest. See, e.g., Roy v. County of Los Angeles, 2018 WL 914773, at *23 (C.D. Cal. Feb. 7,

10 2018) (“Roy I”), reconsideration denied, Roy v. County of Los Angeles, 2018 WL 3439168 (C.D.

11 Cal. July 11, 2018) (“Roy II”); Lopez-Aguilar v. Marion Cty. Sheriff’s Dep’t, 296 F. Supp. 3d

12 959, 975 (S.D. Ind. 2017); Ochoa, 266 F. Supp. 3d, at 1255-56; Lunn v. Commonwealth, 477

13 Mass. 517, 527-28, 537 (2017); Moreno v. Napolitano, 213 F. Supp. 3d 999, 1008-09 (N.D. Ill.

14 2016); Miranda-Olivares v. Clackamas County, 2014 WL 1414305, at *8 (D. Or. Apr. 11, 2014);

15 Galarza v. Szalczyk, 745 F.3d 634, 645 (3d Cir. 2014). As one court recently explained, relying

16 on an ICE form for authority to arrest would be “similar to allowing a county child support

17 enforcement worker to issue detainers or warrants … [for] contempt of court of nonpayment of

18 child support.” Esparza v. Nobles County, No. 53-CV-18-751, slip op. at 15 (Minn. Dist. Ct.
19 Oct. 19, 2018) (see Appendix A).

20            Indeed, numerous law enforcement agencies in Washington have enacted policies and

21 issued guidance prohibiting officers from relying on ICE forms as the basis for arrest due to the

22 unconstitutionality of this behavior. For instance, Washington State’s county sheriffs have

23 explained that ICE “‘detainers’ are nothing more than a request to keep someone in custody

24 beyond their release date without any judicial authority.” Statement of Washington State

25 Sheriffs’ Ass’n at 1 (Mar. 31, 2017) (emphasis added), https://bit.ly/2OY4NV1.

26            The Washington State Attorney General provided guidance explaining that

27 “[g]overnment entities that receive detainer requests are not relieved of their obligation to
     AMICUS CURIAE BRIEF OF ACLU-WA
                                                                               Davis Wright Tremaine LLP
     (No. C18-421 RAJ) — 4                                                              L AW O FFICE S
     4812-5362-1369v.10 0050033-001660                                            1201 Third Avenue, Suite 2200
                                                                                    Seattle, WA 98101-3045
                                                                             206.622.3150 main · 206.757.7700 fax
               Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 15 of 48




 1 comply with the Fourth Amendment to the U.S. Constitution and article I, § 7 of the Washington

 2 Constitution” and reminding that “[a]bsent a judicial warrant, a government entity may only hold

 3 an individual in custody if the officer has probable cause to believe that the person has

 4 committed a crime.” Washington State Office of the Attorney General, Guidance Concerning

 5 Immigration Enforcement at 26 (April 2017), https://bit.ly/2zgWglg (“Washington Attorney

 6 General Guidance”). By December 11, 2017, the City of Tukwila itself had also recognized that

 7 Tukwila police officers were not authorized to detain individuals solely based on civil

 8 immigration status. See Compl. (Dkt. 1) ¶ 70.
 9            Despite the weight of this authority and widespread recognition of the unconstitutionality

10 of detention based on ICE forms generally—and Form I-247A detainers specifically—by the

11 local law enforcement community, Defendants wrongly treated Mr. Rodriguez’s ICE “warrant”

12 as equivalent to a criminal warrant by using it to justify their detention. But ICE forms are

13 constitutionally defective because they are not issued by neutral magistrates, and they cannot

14 show probable cause of a crime.

15            For similar reasons, the “collective knowledge” doctrine cannot authorize this arrest. See

16 Mot. (Dkt. 25) at 11. Under this doctrine, courts “look to the collective knowledge of all the

17 officers involved in the criminal investigation” when determining whether an arrest complied

18 with the Fourth Amendment. United States v. Ramirez, 473 F.3d 1026, 1032 (9th Cir. 2007)
19 (citation & internal quotation marks omitted).

20                               b.      Defendants Could Not Rely on ICE Forms to Detain Mr.
                                         Rodriguez.
21
              Defendants rely on the existence of ICE forms to justify their detention of Mr. Rodriguez.
22
     But even on their face, ICE forms do not authorize Defendants’ detention. Defendants cannot
23
     rely on an “administrative warrant” or “ICE fugitive warrant” to justify the detention. See Dkt.
24
     25 at 4, 6. Defendants have not pointed to any document for this “warrant” other than the Form
25
     I-247A detainer. Id. As explained above, Form I-247A cannot justify their detention of Mr.
26
     Rodriguez. And the other forms which ICE styles as “warrants” do not direct local jurisdictions
27
     AMICUS CURIAE BRIEF OF ACLU-WA
                                                                                Davis Wright Tremaine LLP
     (No. C18-421 RAJ) — 5                                                               L AW O FFICE S
     4812-5362-1369v.10 0050033-001660                                             1201 Third Avenue, Suite 2200
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
               Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 16 of 48




 1 to arrest or detain the individuals named in the form. See, e.g., Ochoa, 266 F. Supp. 3d at 1243-

 2 44 (describing Form I-200 administrative “warrant” which is “directed to ‘[a]ny immigration

 3 officer’ authorized by the Immigration and Nationality Act (INA)”—not local law

 4 enforcement—and “commands any authorized immigration officer to arrest and take [the named

 5 individual] into custody for removal proceedings”).

 6            As the Supreme Court has explained, federal law prohibits state officers from making the

 7 “unilateral decision” to arrest a noncitizen absent a request from federal authorities, and restricts

 8 even those federal requests to “limited circumstances in which state officers”—after written
 9 certification and adequate training—“may perform the functions of an immigration officer.”

10 Arizona, 567 U.S. at 408-10. Such arrests are preempted because they “would disrupt the federal

11 framework to put state officers in the position of holding aliens in custody for possible unlawful

12 presence without federal direction and supervision.” Id. at 412-13; see also Santos, 725 F.3d at

13 465; infra Part IV.A.2.a. Defendants’ unilateral decision to initially detain Mr. Rodriguez based

14 on a notice in the National Crime Information Center (“NCIC”) database, and where that notice

15 was based on a Form I-247A detainer that was not in effect because it was not served on Mr.

16 Rodriguez, violated clearly established federal law.

17                      2.       No Valid Federal Statutory Authority Allowed Defendants to Detain
                                 Mr. Rodriguez.
18
                                 a.      Generally Only Federal Law Enforcement Officers Are
19                                       Authorized to Arrest and Detain Individuals Who Are Suspect
                                         of Civil Immigration Violations.
20
              “The Government of the United States has broad, undoubted power over the subject of
21
     immigration and the status of aliens.” Arizona, 567 U.S. at 394. But local police officers lack
22
     authority to arrest or detain individuals suspected of civil immigration violations. This is
23
     because “the removal process is entrusted to the discretion of the Federal Government.” Id. at
24
     409. The federal statutory structure in place for immigration enforcement vests authority to
25
     arrest for civil offenses exclusively with federal agents and local officers deputized under a
26
     287(g) agreement. Id. To minimize erroneous actions and ensure the integrity of the removal
27
     AMICUS CURIAE BRIEF OF ACLU-WA
                                                                                Davis Wright Tremaine LLP
     (No. C18-421 RAJ) — 6                                                               L AW O FFICE S
     4812-5362-1369v.10 0050033-001660                                             1201 Third Avenue, Suite 2200
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
               Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 17 of 48




 1 process, Congress has required that important decisions be made only by these specially trained

 2 officers. See 8 U.S.C. §§ 1357(a), (g)(2); 8 C.F.R. §§ 287.1(g), 287.5(c)-(e). This system

 3 ensures that immigration enforcement remains the prerogative and responsibility of “one national

 4 sovereign, not the 50 separate States.” Arizona, 567 U.S. at 395.

 5            The Immigration and Nationality Act (“INA”) forbids local officers, absent a formal

 6 agreement, from performing “a function of an immigration officer in relation to the investigation,

 7 apprehension, or detention of aliens in the United States (including the transportation of such

 8 aliens across State lines to detention centers).” 8 U.S.C. § 1357(g)(1). Those functions include,
 9 as already explained, executing ICE “warrants,” as well as effecting warrantless arrests, see id.

10 § 1357(a)(2). Except for narrow exceptions noted below, a local officer may perform such

11 functions only pursuant to a 287(g) agreement. Neither the narrow exceptions nor a 287(g)

12 agreement apply in this case.

13                               b.      Defendants’ Detention Did Not Satisfy Any of the Limited
                                         Statutory Exceptions that Authorize State Law Enforcement
14                                       Officers to Arrest and Detain Individuals Based on Civil
                                         Immigration Violations.
15
              In the few places where Congress has chosen to allow states and localities to perform
16
     immigration functions without a formal agreement, it has explicitly granted that power in
17
     narrowly drawn statutory grants authorizing discrete actions. See Arizona, 567 U.S. at 408-10;
18
     e.g., 8 U.S.C. § 1103(a)(10) (permitting, with the Attorney General’s authorization, local officers
19
     to perform immigration functions where there is an “actual or imminent mass influx of aliens”
20
     presenting “urgent circumstances”). None of these narrow exceptions apply here.
21
              Federal immigration duties may also be delegated to local law enforcement under a
22
     287(g) program, which is a voluntary partnership that deputizes local law enforcement to carry
23
     out ICE duties. See 8 U.S.C. § 1357(g). While these agreements may grant local police
24
     immigration enforcement authority, no such authority exists here because neither the City of
25
     Tukwila nor any other jurisdiction in Washington has entered into a 287(g) program. See
26

27
     AMICUS CURIAE BRIEF OF ACLU-WA
                                                                               Davis Wright Tremaine LLP
     (No. C18-421 RAJ) — 7                                                              L AW O FFICE S
     4812-5362-1369v.10 0050033-001660                                            1201 Third Avenue, Suite 2200
                                                                                    Seattle, WA 98101-3045
                                                                             206.622.3150 main · 206.757.7700 fax
               Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 18 of 48




 1 Delegation of Immigration Authority Section 287(g) Immigration and Nationality Act,

 2 https://www.ice.gov/287g.

 3                               c.      Defendants’ Detention Did Not Qualify As Cooperation Under
                                         § 1357(g)(10)(B).
 4
              Defendants also cannot rely on 8 U.S.C. § 1357(g)(10)(B). This section provides that
 5
     nothing in subsection (g)—the provision requiring written agreements for states and localities to
 6
     perform immigration functions—“shall be construed to require an agreement” for an officer “to
 7
     cooperate with the Attorney General in the identification, apprehension, detention, or removal of
 8
     aliens not lawfully present in the United States.” Id. But the cooperation proviso cannot be read
 9
     to permit local officials to perform the functions of an immigration officer, like arrest. Doing so
10
     would effectively read out of the statute the emphasis Congress put on training. See Arizona,
11
     567 U.S. at 409 (“arrest power [is] contingent on training”).
12
              The narrowness of § 1357(g)(10)(B) is underscored by Arizona; its examples of
13
     “cooperation” included only highly circumscribed support activities, such as “responding to
14
     requests for information,” or “provid[ing] operational support.” Arizona, 567 U.S. at 410.
15
     Similarly, DHS’s “cooperation” guidance does not mention arrests, even pursuant to federal
16
     requests, as examples of cooperation under § 1357(g)(10)(B). See U.S. Department of
17
     Homeland Security, Guidance on State and Local Governments’ Assistance in Immigration
18
     Enforcement and Related Matters at 13-14, https://bit.ly/2AtytR4.
19
              Defendants cannot cite dicta from Arizona to change these rules. See Dkt. 25 at 11
20
     (referring to Arizona court’s statement that “there may be some ambiguity as to what constitutes
21
     cooperation under the federal law”). “Only when acting under color of federal authority, that is,
22
     as directed, supervised, trained, certified, and authorized by the federal government, may state
23
     officers effect constitutionally reasonable seizures for civil immigration violations.” Lopez-
24
     Aguilar, 296 F. Supp. 3d at 977 (emphasis added). Defendants can find no such authority here.
25

26

27
     AMICUS CURIAE BRIEF OF ACLU-WA
                                                                                Davis Wright Tremaine LLP
     (No. C18-421 RAJ) — 8                                                               L AW O FFICE S
     4812-5362-1369v.10 0050033-001660                                             1201 Third Avenue, Suite 2200
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
               Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 19 of 48



              B.        Defendants’ Detention Was Not Authorized Under Washington State Law.
 1
                        1.       Washington Law Did Not Authorize Defendants to Detain Mr.
 2                               Rodriguez.
 3            The Washington Constitution prohibits prolonged detention for mere questioning related

 4 to immigration status. “Article 1, § 7 of the Washington State Constitution forbids local

 5 enforcement officers from prolonging a detention to investigate or engage in questioning about

 6 an individual’s immigration status, citizenship status and/or national origin.” Ramirez-Rangel v.

 7 Kitsap County, No. 12-2-09594-4, slip op. at 4 (Wash. Sup. Ct., Aug. 16, 2013) (see Appendix

 8 A). Just as Washington officers are constitutionally prohibited from extending an otherwise
 9 lawful detention to interrogate the detainee about his or her immigration status, neither can they

10 detain someone in custody based solely on a suspected civil immigration violation. See State v.

11 Chenoweth, 160 Wn.2d 454, 472-73 (2007) (“In instances where a warrant is facially

12 insufficient … a constitutional violation clearly exists because of the demonstrable absence of

13 ‘authority of law’ to justify the search or arrest.”).

14            No authority exists under Washington law for Defendants to detain someone on a federal

15 civil immigration warrant. On this point, Defendants misplace reliance on City of El Cenizo.

16 See Dkt. 25 at 10-11. Whether “[i]t is undisputed that federal immigration officers may seize

17 aliens based on an administrative warrant” is beside the point. Id. at 10 (quoting City of El

18 Cenizo, Tex. v. Texas, 890 F.3d 164, 187 (5th Cir. 2018)) (emphasis added). Defendants are
19 local law enforcement officers, not federal, and the Texas law at issue in that case specifically

20 authorized state officers to carry out federal detention requests. See City of El Cenizo, 890 F.3d

21 at 188. The question is whether Defendants were authorized under Washington law—not Texas

22 law—to detain Mr. Rodriguez based on a civil immigration violation. Cf. Roy II, 2018 WL

23 3439168, at *3 (“the local law enforcement in this case does not have the authority to arrest

24 individuals for civil immigration violations, which is in line with Supreme Court precedent”);

25 Lunn, 477 Mass. at 532 (noting that no Massachusetts statute “either directly or indirectly

26 authorizes the detention of individuals based solely on a Federal civil immigration detainer”);

27 Esparza, slip op. at 15-18 (“[t]here does not exist within Minnesota Statute the power for
     AMICUS CURIAE BRIEF OF ACLU-WA
                                                                               Davis Wright Tremaine LLP
     (No. C18-421 RAJ) — 9                                                              L AW O FFICE S
     4812-5362-1369v.10 0050033-001660                                            1201 Third Avenue, Suite 2200
                                                                                    Seattle, WA 98101-3045
                                                                             206.622.3150 main · 206.757.7700 fax
               Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 20 of 48




 1 Minnesota peace officers to arrest a person for a federal civil offense at the request of ICE

 2 officers”). Under Washington law, the answer is no. RCW 10.31.100 provides the narrow

 3 circumstances in which a police officer can make a warrantless arrest. Id. But there is no

 4 suggestion that the county had probable cause of any crime.

 5                      2.       Defendants Lacked the Required Probable Cause of a Felony to
                                 Justify a Warrantless Arrest.
 6
              Defendants’ unconstitutional detention of Mr. Rodriguez cannot be cured by their
 7
     tentative, after-the-fact speculation that Mr. Rodriguez “may” or “might” have committed a
 8
     crime. Dkt. 25 at 12. “Mays” and “mights” are not “probable cause” as Washington law
 9
     requires to justify a warrantless arrest. RCW 10.31.100; State v. Scott, 93 Wn.2d 7, 10 (1980).
10
     Even Defendants’ own cited authority requires “reasonable suspicion to believe” a suspect has
11
     committed an immigration crime. See Dkt. 25 at 13 (quoting Ortega-Melendres v. Arpaio, 836
12
     F. Supp. 2d 959, 973 (D. Ariz. 2011), aff’d sub nom. Melendres v. Arpaio, 695 F.3d 990, 1001
13
     (9th Cir. 2012)). “Proper cause for arrest has often been defined to be a reasonable ground of
14
     suspicion, supported by circumstances sufficiently strong in themselves to warrant a cautious
15
     man in believing the accused to be guilty.” Scott, 93 Wn.2d at 10-11 (citation & internal
16
     quotation marks omitted). The circumstances Defendants describe do not give rise to reasonable
17
     suspicion of a criminal—rather than civil—immigration violation. “[T]he Supreme Court has
18
     long characterized deportation as a civil proceeding.” Santos, 725 F.3d at 467 (citing Padilla v.
19
     Kentucky, 559 U.S. 356, 365-66 (2010) and United States ex rel. Bilokumsky v. Tod, 263 U.S.
20
     149, 155 (1923)). The information Defendants received from the NCIC database specifically
21
     described Mr. Rodriguez as having an outstanding “ADMINISTRATIVE WARRANT”—not a
22
     criminal one. Dkt. 25 at 4 (emphasis added). NCIC database information, moreover, does not
23
     provide probable cause for an arrest. Because ICE populates the NCIC database with civil
24
     immigration information, and because unlawful status itself is not a crime, an entry in the NCIC
25
     database does not provide probable cause for detention. Washington Attorney General Guidance
26
     at 19-20.
27
     AMICUS CURIAE BRIEF OF ACLU-WA
                                                                               Davis Wright Tremaine LLP
     (No. C18-421 RAJ) — 10                                                             L AW O FFICE S
     4812-5362-1369v.10 0050033-001660                                            1201 Third Avenue, Suite 2200
                                                                                    Seattle, WA 98101-3045
                                                                             206.622.3150 main · 206.757.7700 fax
               Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 21 of 48




 1            Defendants requested and received a Form I-247A detainer—a civil ICE form—not a

 2 criminal warrant from ICE. Id. at 6. Nor did the information leading to Defendants’ initial

 3 detention of Mr. Rodriguez—before the request from ICE and before they received Form I-

 4 247A—include any suggestion of criminality. See Santos, 725 F.3d at 466 (“[T]he

 5 reasonableness of an official invasion of a citizen’s privacy must be appraised on the basis of the

 6 facts as they existed at the time that invasion occurred.”). Indeed, Defendants have not argued

 7 they had any real belief that Mr. Rodriguez committed a criminal immigration violation, or even

 8 that they had any real belief that ICE was interested in Mr. Rodriguez for criminal, rather than
 9 civil, reasons.

10            Defendants’ reliance on 8 U.S.C. § 1253(a) also fails. Section 1253(a) is an “unusual

11 criminal offense” which requires much more than a final order more than ninety days old to

12 establish guilt. United States v. Miszczuk, 847 F. Supp. 2d 227, 229 (D. Mass. 2012). Among

13 other things, this crime of “willful failure to depart” requires at least that—willfulness. 8 U.S.C.

14 § 1253(a)(1)(A). The Supreme Court has long held willfulness requires, at minimum, proof of a

15 country willing to receive the suspect—that is, some indication that the suspect has the ability to

16 comply with the requirement to depart. See Heikkinen v. United States, 355 U.S. 273, 276

17 (1958); see also United States v. Xiang Wang, 2014 WL 6472857, at *3-4 (D. Kan. Nov. 18,

18 2014) (discussing and applying Heikkinen).
19            Further, “willful failure to depart” also requires “a final order of removal [that] is

20 outstanding by reason of being a member of any of the classes described in section 1227(a).” 8

21 U.S.C. § 1253(a)(1). But despite apparently having access to the predicate removal order

22 supporting the alleged crime, see Dkt. 25 at 7, Defendants cannot articulate why they reasonably

23 suspected Mr. Rodriguez was a member of a statutorily required class. See id. at 12 n.4. Even if

24 Mr. Rodriguez were a class member and knew which class formed the basis of the order,

25 Defendants cannot base their belief on Mr. Rodriguez’s knowledge. See Santos, 725 F.3d at 467

26 (“[L]aw enforcement officers, not detainees, are responsible for identifying evidence justifying a

27 seizure.”) (emphasis added). And the underlying removal order must be valid—something that
     AMICUS CURIAE BRIEF OF ACLU-WA
                                                                                   Davis Wright Tremaine LLP
     (No. C18-421 RAJ) — 11                                                                 L AW O FFICE S
     4812-5362-1369v.10 0050033-001660                                                1201 Third Avenue, Suite 2200
                                                                                        Seattle, WA 98101-3045
                                                                                 206.622.3150 main · 206.757.7700 fax
               Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 22 of 48




 1 would be impossible to ascertain from the Form I-247A on which Defendants rely in this case—

 2 an issue of particular concern where, as here, Mr. Rodriguez was ordered removed in absentia

 3 and the order of removal has not been judicially reviewed. “In cases where the order of removal

 4 did not receive judicial review, Congress appropriately provided that a defendant charged with

 5 violating section 1253(a)(1) may file a motion to dismiss in the federal district court before trial,

 6 so that a federal judge may review the validity of the order of removal.” Miszczuk, 847 F. Supp.

 7 2d at 229. A defendant can successfully mount a collateral attack against this charge by

 8 challenging the validity of the removal order. See United States v. Yan Naing, 820 F.3d 1006,
 9 1009 (8th Cir. 2016). Defendants did not have reasonable suspicion that Mr. Rodriguez violated

10 criminal immigration law and cannot use this crime to justify their unauthorized detention.

11            Neither does the County’s detention satisfy any other aspect of Washington’s warrantless

12 arrest statute. This does not qualify as a valid civil detention, such as one relating to mental

13 health involuntary commitment. See, e.g., RCW 71.05.230. No Washington statute permits

14 seizure in these circumstances and no authority exists under Washington law for the County to

15 detain someone on a federal civil immigration warrant. See also Santos, 725 F.3d at 465.

16 Defendant’s arrest and detention of Mr. Rodriguez was unreasonable and violated his rights

17 under the Washington State Constitution and Washington statutes.

18                                        V.      CONCLUSION
19            For all of the reasons stated above, ACLU-WA respectfully requests this Court deny

20 Defendants’ partial motion for summary judgment.

21

22

23

24

25

26

27
     AMICUS CURIAE BRIEF OF ACLU-WA
                                                                                Davis Wright Tremaine LLP
     (No. C18-421 RAJ) — 12                                                              L AW O FFICE S
     4812-5362-1369v.10 0050033-001660                                             1201 Third Avenue, Suite 2200
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
               Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 23 of 48




 1            DATED this 29th day of October, 2018.

 2                                                    DAVIS WRIGHT TREMAINE LLP
                                                      Cooperating Attorneys for ACLU-WA
 3

 4                                                    By s/Jennifer K. Chung
                                                         Kenneth E. Payson, WSBA # 26369
 5                                                       Jennifer K. Chung, WSBA # 51583
                                                         1201 Third Avenue, Suite 2200
 6                                                       Seattle, WA 98101-3045
                                                         Tel: (206) 622-3150
 7                                                       Fax: (206) 757-7700
                                                         E-mail: kenpayson@dwt.com
 8                                                                jenniferchung@dwt.com
 9
                                                      ACLU-WA FOUNDATION
10
                                                         Eunice Cho, WSBA # 53711
11                                                       901 Fifth Avenue, Suite 630
                                                         Seattle, WA 98164
12                                                       Tel: (206) 624-2184
                                                         Fax: (206) 624-2190
13                                                       E-mail: echo@aclu-wa.org
14
                                                         Attorneys for Proposed Amicus Curiae
15                                                       American Civil Liberties Union of
                                                         Washington
16

17

18
19

20

21

22

23

24

25

26

27
     AMICUS CURIAE BRIEF OF ACLU-WA
                                                                            Davis Wright Tremaine LLP
     (No. C18-421 RAJ) — 13                                                          L AW O FFICE S
     4812-5362-1369v.10 0050033-001660                                         1201 Third Avenue, Suite 2200
                                                                                 Seattle, WA 98101-3045
                                                                          206.622.3150 main · 206.757.7700 fax
Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 24 of 48




            APPENDIX A
       Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 25 of 48



STATE OF MINNESOTA                                         IN DISTRICT COURT

COUNTY OF NOBLES                                     FIFTH JUDICIAL DISTRICT
                                                          FILE #53-CV-18-751
Rodrigo Esparza, Maria de Jesus de Pineda,
Timoteo Martin Morales,
And Oscar Basavez Conseco,
                 Plaintiffs,

-vs-                                                                    ORDER

Nobles County; Nobles County Sheriff
Kent Wilkening, in his individual and
Official capacity,
                   Defendants.


       The above-entitled matter came before the Honorable Gregory J. Anderson,
Judge of District Court, on September 21, 2018 for temporary restraining order
hearing. Attorneys Ian Bratlie, Norman Pentelovitch and Teresa Nelson appeared
on behalf of the Plaintiffs. Attorney Stephanie Angolkar appeared with an on
behalf of the defendants.
       Based on the testimony, exhibits, file and records herein, the Court makes
the following:

                                    ORDER

   1. The Plaintiffs’ Motion for Temporary Restraining Order and Injunction is

       GRANTED;

   2. $0 bond is required; and

   3. The attached memorandum is incorporated herein.



                                                  _________________________
                                                  Gregory Anderson
                                                  Judge of District Court
       Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 26 of 48



******************************************************************************
                               MEMORANDUM

Rodrigo Esparza, Maria de Jesus de Pineda,
Timoteo Marin Morales, and Oscar Basavez Conseco,
-vs-
Nobles County; Nobles County Sheriff
Court File No.: 53-CV-18-751

                                INTRODUCTION

       Plaintiffs seek a temporary injunction and restraining order against
Defendant Nobles County Sheriff’s Office (NCSO) and Sheriff Wilkening.
Plaintiffs claim that Sheriff Wilkening improperly continued detention of
Plaintiffs after they should have been released from Nobles County jail at the
expiration of their sentence, dismissal of charges, or posting of bail or bond.
The continued detention was based on holds placed on them pursuant to
Immigration and Customs Enforcement (ICE) documents promulgated under
ICE procedures. For the reasons set out below, the Court grants the relief
sought by Plaintiffs in part and denies in part.

                                     FACTS

For purposes of this decision the following recitation of facts constitutes the
Court’s findings of fact:
       Plaintiffs are all persons who were incarcerated in the Nobles County jail
who later were detained pursuant to the request of ICE. ICE requested that
they be held based on pending possible deportation action by ICE. The status
of the individuals as to immigration status and reasons held in state custody
differ and are summarized below:


   •   Plaintiff Rodrigo Esparza

       Plaintiff Rodrigo Esparza is a lawful permanent resident of the United
States, and is the holder of what is commonly referred to as a “green card.” On
April 5, 2018, he was arrested for receiving stolen property. Bond was set at

                                   Page 2 of 20
        Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 27 of 48



$10,000 and an immigration hold was placed on him. There is a disputed
issue of fact regarding jail staff dissuading his family from posting bail on his
behalf. On April 9, 2018, ICE sent Forms I-247 and I-200 to the NSCO while
Esparza was in custody. On or about August 3, 2018 Esparza plead guilty to
a gross misdemeanor and was sentenced to time served. He was released from
custody for his state charge but remained in custody (“rolled over”) on the ICE
hold.


   •    Maria de Jesus de Pineda

        Plaintiff de Pineda was arrested for identity theft on February 13, 2018.
Her bail was set at $10,000. Her family posted the bond on February 17, 2018.
NCSO held her because she had an ICE hold. On February 17, 2018, the
immigration documents I-247 and I-200 were sent to NCSO and served on Ms.
Pineda. Ms. Pineda has at least one alias; for purposed of this decision the
Court finds “Brenda Cerda” and Ms. Pineda are the same person based on
affidavit of Ms. Berkevich. Pineda was taken into ICE custody on February 20,
2018 and missed her next Nobles County court appearance. She was released
from ICE custody upon posting a $6,000 immigration bond but taken back into
state custody pursuant to the bench warrant. She was released from state
custody on March 9, 2018.

   •    Timoteo Martin Morales

   Mr. Martin Morales has lived in Worthington, MN for about two years. He
was arrested and charged with two counts of criminal sexual conduct. On
March 26, 2018 he attempted to post bond but the bondsman was informed
there was an ICE hold and he would not be released. On July 24, 2018 the
criminal charges were dismissed. He remained in custody and on July 25,
2018 he was served with forms I-247 and I-200. His state case was refiled on
July 26, 2018.




                                    Page 3 of 20
       Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 28 of 48



   •   Oscar Basavez Conseco

       Plaintiff Basavez Conseco was arrested for drug charges. He was not
required to post bail or bond due to the low level of his offenses; however, he
would not be released due to the ICE hold. He therefore asked his attorney to
request a modest bail amount.


   •   Defendants Nobles County and Kent Wilkening

       Nobles County is a political subdivision of the State of Minnesota that
operates and is responsible for the Nobles County jail. Defendant Kent
Wilkening is the Sheriff of Nobles County. Monette Berkevich is the jail
administrator.

Background of Relevant ICE Policies and Procedures:

       Immigration and Customs Enforcement (ICE) is an agency of the
Department of Homeland Security (DHS). It is responsible for enforcement of
immigration laws.
       Local political entities, such as Nobles County, may voluntarily cooperate
with ICE and assist in the enforcement of immigration laws in three ways:
       First, DHS may enter into cooperative agreements with states and
localities (“287(g) agreements”), under which state and local officers may, under
the supervision of the Secretary of Homeland Security, perform the functions of
an immigration officer. Nobles County has no such agreement.
       Second, DHS may enter into intergovernmental services agreements
(“IGSA”) with local political entities, including Nobles County, to provide
housing and other needs attendant to the care and custody of persons
incarcerated while in the legal custody of ICE. Nobles County has such an
agreement. A detainee cannot be held under an IGSA until an immigration
officer arrests the detainee. When someone finishes their jail sentence, posts
bond or bail, or is otherwise entitled to release on State criminal charges, but
has an ICE hold, that person is “rolled over” to ICE custody, although they may

                                   Page 4 of 20
       Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 29 of 48



remain at Nobles County jail. Although an argument can be made that “rolling
over” a detainee is not the same as an arrest by an immigration officer, the
Court believes the “arrest” takes place through the use of forms and policy.
Therefore, the IGSA agreement that Nobles County has with ICE (or any other
entity contracting for incarceration services) is not affected by this Order
assuming, of course, the initial arrest and “rolling over” of the subject is
permissible under applicable law.
      Third, states and localities may “communicate with the Secretary of
Homeland Security regarding the immigration status of any individual” or
“cooperate with the [Secretary] in the identification, apprehension, detention, or
removal of aliens not lawfully present in the United States” pursuant to 8
U.S.C. § 357(g)(10). This statute provides:

      Nothing in this subsection shall be construed to require an agreement
      under this subsection in order for any officer or employee of a State or
      political subdivision of a State--

      (A) to communicate with the Attorney General regarding the immigration
          status of any individual, including reporting knowledge that a
          particular alien is not lawfully present in the United States; or

      (B) otherwise to cooperate with the Attorney General in the identification,
          apprehension, detention, or removal of aliens not lawfully present in
          the United States.

      The cooperation must be pursuant to a “request, approval, or other
instruction from the Federal Government.” Arizona v. United States, 567 U.S.
387, 410 (2012).
      This communication and cooperation between NCSO and ICE regarding
identification and detention of persons who may face immigration action is
largely accomplished through the use of forms transmitted to NCSO from ICE.
The relevant content and use of the forms is summarized below:




                                    Page 5 of 20
       Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 30 of 48



   •   Form I-247A

Form I-247A is the Department of Homeland Security Immigration Detainer-
Notice of Action. It notifies NCSO that the subject of the detainer is a removal
alien, based on:

   (1) A final order of removal against the alien;
   (2) The pendency of ongoing removal proceedings against the alien;
   (3) Biometric confirmation of the alien's identity and a records check of
       federal databases that affirmatively indicate, by themselves or In
       addition to other reliable Information, that the alien either lacks
       immigration status or notwithstanding such status is removable
       under U.S. immigration law; and/or
   (4) Statements made by the alien to an immigration officer and/or other
       reliable evidence that affirmatively indicate the alien either lacks
       Immigration status or notwithstanding such status is removable
       under U.S. Immigration law.

Based on the information provided, NCSO is then requested and instructed to:

   (1) Notify DHS as early as practicable (at least 48 hours, if possible)
       before the alien is released from your custody, with phone numbers
       provided;
   (2) Maintain custody of the alien for a period NOT TO EXCEED 48
       HOURS beyond the time when he/she would otherwise have been
       released from your custody to allow DHS to assume custody. The
       alien must be served with a copy of this form for the detainer to take
       effect. This detainer arises from DHS authorities and should not
       impact decisions about the alien's ball, rehabilitation, parole,
       release,    diversion,    custody    classification,   work,    quarter
       assignments, or other matters.
   (3) Relay this detainer to any other law enforcement agency to which
       you transfer custody of the alien.
   (4) Notify this office in the event of the alien's death, hospitalization or
       transfer to another Institution.

(emphasis in original). The form is signed by an immigration officer. There is a
portion at the bottom of the first page for the local correctional officer or other
person to complete information from the local authority and show proof of
service on the subject.




                                   Page 6 of 20
       Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 31 of 48



   •   Form I-200

       Form I-200, the United Sates Department of Homeland Security Warrant
for Arrest of Alien, is a check box form which indicates why a subject may be
subject to removal. It provides in relevant part:

       To: Any immigration officer authorized pursuant to sections 236
       and 287 of the Immigration and Nationality Act and part 287 of title
       8, Code of Federal Regulations, to serve warrants of arrest for
       immigration violations

       I have determined that there is probable cause to believe that [name
       of subject] is removable from the United States. This determination
       is based upon:

       □ the execution of a charging document to initiate removal
       proceedings against the subject;
       □ the pendency of ongoing removal proceedings against the subject;
       □ the failure to establish admissibility subsequent to deferred
       inspection;
       □ biometric confirmation of the subject's identity and a records
       check of federal databases that affirmatively indicate, by themselves
       or in addition to other reliable information, that the subject either
       lacks immigration status or notwithstanding such status is
       removable under U.S. immigration law; and/or
       □ statements made voluntarily by the subject to an immigration
       officer and/or other reliable evidence that affirmatively indicate the
       subject either lacks immigration status or notwithstanding such
       status is removable under U.S. immigration law.

       YOU ARE COMMANDED to arrest and take into custody for removal
       proceedings under the Immigration and Nationality Act, the above-
       named alien.

(emphasis in original). The form provides a signature block for the “Authorized
Immigration Officer” as well as a certificate of service for the local jail authority.


   •   Form I-203

       Form I-203 is an Order to detain or release alien. It provides a directive
to the Nobles County Jail, C/O sheriff, to either detain or release a named



                                    Page 7 of 20
       Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 32 of 48



alien. It provides no information other than the name, date of birth, and
nationality of the alien.

ICE Detainers in Nobles County

      In 2017 a lawsuit involving a person held in the Nobles County jail on
the basis of an immigration detainer resulted in the Federal District Court
decision Orellana v. Nobles County, 230 F. Supp 3d 934 (D. Minn. 2017).
Subsequently, the parties entered into an agreement and a modest financial
settlement. The agreement provided that Nobles County would amend its
procedure on ICE holds. This cooperation is reflected in Policy 502 (Inmate
Reception), which provides in relevant part:

      502.3.2 IMMIGRATION DETAINERS
      No individual should be held based on a federal immigration
      detainer under 80CFR287.7 unless the person has been charged
      with a federal crime or the detainer is accompanied by a warrant,
      affidavit of probable cause, or removal order. Any administratively
      signed warrant must be supported by sufficient probable cause of
      both the aliens suspected removability as well as his/her likelihood
      to flee. Notification to the federal authority issuing the detainer
      should be made prior to release.

      502.3.3 IMMIGRATION NOTIFICATION ON COMMITMENT
      Staff shall inquire into the nationality of all persons committed to
      this facility who were convicted of a felony or found to be mentally
      ill. If it reasonably appears the person is an alien. Staff shall notify
      the US Immigration and Customs Enforcement (ICE) of the
      following, if known (Minn. Stat § 631.50):
      (a) The date of and the reason for the commitment
      (b) The length of time for which the inmate is committed
      (c) The country of which the inmate is a citizen
      (d) The date on, and the port at, which the inmate last entered the
      United States.

      The issue in the case before this court is whether the present detention
of persons facing immigration action is permissible under Minnesota law. As
noted at the hearing, the crux of the matter is if the detainers promulgated



                                   Page 8 of 20
       Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 33 of 48



under forms I-247A and I-200 may be used to justify continued detention of a
subject of immigration removal proceedings.

                                     ANALYSIS

      Temporary injunctive relief is an extraordinary equitable remedy that is
within a district court’s broad discretion. Metropolitan Sports Facilities
Commission v. Minnesota Twins Partnership, et al., 638 N.W.2d 214, 220 (Minn.
Ct. App. 2002), rev. denied Feb. 4, 2002, citing Eakman v. Brutger, 285 N.W.2d
95, 97 (Minn. 1979). In evaluating whether to grant a temporary restraining
order, the Court must consider the five factors set out in Dahlberg Bros. v. Ford
Motor Co., 137 N.W.2d 314, 321-22 (Minn. 1965):
      (1) The nature and background of the relationship between the
          parties preexisting the dispute giving rise to the request for relief.
      (2) The harm to be suffered by plaintiff if the temporary restraint is
          denied as compared to that inflicted on defendant if the
          injunction issues pending trial.
      (3) The likelihood that one party or the other will prevail on the
          merits when the fact situation is viewed in light of established
          precedents fixing the limits of equitable relief.
      (4) The aspects of the fact situation, if any, which permit or require
          consideration of public policy expressed in the statutes, State
          and Federal.
      (5) The administrative burdens involved in judicial supervision and
          enforcement of the temporary decree.

      Though each factor is considered by the Court, “the primary factor in
determining whether to issue a temporary injunction is the proponent’s
probability of success in the underlying action.” Minneapolis Federation of
Teachers, AFL-CIO, Local 59 v. Minneapolis Public Schools, Special School Dist.
No. 1, 512 N.W.2d 107, 110 (Minn. Ct. App. 1994), rev. denied March 31, 1994.




                                    Page 9 of 20
       Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 34 of 48



   1. Dahlberg Factor #1: The nature and background of the relationship
      between the parties preexisting the dispute giving rise to the
      request for relief.

      The background and history of the parties in this case was described in
the above factual recitation. The Court notes that there is an obvious power
disparity between the plaintiffs and the defendants. The Defendants have
arrested and detained the Plaintiffs for both alleged State crime and Federal
ICE civil holds.

   2. Dahlberg Factor #2: Harm suffered by Plaintiffs if the temporary
      restraint is denied compared to the harm inflicted on Defendant if
      the injunction issues pending trial.

      Plaintiffs, and those similarly situated, suffer harm as their right against
unreasonable seizure guaranteed by the Fourth Amendment to the United
States Constitution and Article I, section 10 of the Minnesota State
Constitution may be violated by the present practice of relying on ICE detainers
to continue incarceration. There is little if any harm to Defendants if the
practice is temporarily halted.

   3. Dahlberg Factor #3: The likelihood that one party or the other will
      prevail on the merits when the fact situation is viewed in light of
      established precedents fixing the limits of equitable relief.

      The likelihood of success on the merits is the most important
consideration and requires the most analysis which is set out below. As noted
at the hearing, the crux of the matter is whether the ICE forms are warrants or
detainers which may justify the continued detention of jail inmates after they
have served their sentence, secured release through bail or a release order, or
had their charges dismissed. It appears that, based on the following analysis,
there is a substantial likelihood that Plaintiffs will prevail on the merits.
      Analysis of the present NCSO procedure begins with Arizona v. United
States, 567 U.S. 387 (2012). In that case the State of Arizona created laws
criminalizing the mere presence of undocumented persons in Arizona, as well


                                   Page 10 of 20
        Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 35 of 48



as other laws regarding undocumented status. The United States Supreme
Court struck down portions of the law and set out the limits of State
involvement in assisting the United States in the enforcement of immigration
laws.
        The United States Supreme Court first affirmed the role of the Federal
Government in immigration law enforcement noting the United States has
“broad, undoubted power over the subject of immigration and the status of
aliens.” Arizona v. United States, 587 U.S. 387 (2012). Removal is a civil, not
criminal, matter. Id. at 392. “As a general rule, it is not a crime for a
removable alien to remain present in the United States. If the police stop
someone based on nothing more than possible removability, the usual
predicate for an arrest is absent.” Id. at 407 (internal citations omitted).
“Congress has put in place a system in which state officers may not make
warrantless arrests of aliens based on possible removability except in specific,
limited circumstances.” Id. at 409.
        Arrest by state officials for possible removal alone is not permissible
except under the narrow circumstances permitted under a 287(g) agreement
which, as noted above, is not at issue in this case. There are also provisions
under 8 U.S.C. § 1357 (g) which allow for a written agreement between the
Attorney General and local political subdivisions; however, there is no written
agreement between NCSO and the Attorney General to provide such services.
        In Lunn v. Commonwealth of Massachusetts, 78 N.E.3d 1143 (Mass.
2017), the Massachusetts Supreme Court considered the detention process in
a case similar to the present case. The subject in that case was held after state
criminal charges were dismissed. The Massachusetts Supreme Court
determined that the use of Form I-247D1 did not justify continued detention
after criminal charges were dismissed. The Court noted it was not a criminal


1The Lunn decision discusses in detail Form I-247D, indicating it is now I-
247A. Lunn 78 N.E. at 1152. Form I-247A is the form used in this case. It
appears the forms are virtually identical in content, and in any event have no
difference as it relates to their use to justify detention based on the forms.
                                    Page 11 of 20
       Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 36 of 48



detainer and it did not allege that the subject was sought in connection with a
federal criminal offense. Id. at 1151.
      The Lunn Court considered the argument of the United States that
Section 1357(g)(10) confers authority to local political subdivisions to assist in
the manner described in Lunn and argued as appropriate in this case. The
Court noted:

      Section 1357(g) generally concerns situations in which State and
      local officers can perform functions of a Federal immigration officer.
      Section 1357(g)(1) provides specifically that States and their political
      subdivisions may enter into written agreements with the Federal
      government that allow State or local officers to perform functions of
      an immigration officer “at the expense of the State or political
      subdivision and to the extent consistent with State and local law.”
      Such agreements are commonly referred to as “287(g) agreements,”
      referring to the section of the act that authorizes them, § 287(g),
      which is codified in 8 U.S.C. § 1357(g). Among other things, State
      and local officers performing Federal functions under such
      agreements must be trained in the enforcement of Federal
      immigration laws, must adhere to the Federal laws, may use Federal
      property and facilities to carry out their functions, and are subject
      to the supervision and direction of the United States Attorney
      General. 8 U.S.C. § 1357(g)(2)-(5). No State or political subdivision
      is required to enter into such an agreement. See 8 U.S.C. §
      1357(g)(9).

      The specific language relied on by the United States in this case is
      the final paragraph of § 1357(g), which provides:

            (10) Nothing in this subsection shall be construed to
            require an agreement under this subsection in order for
            any officer or employee of a State or political subdivision
            of a State ... (A) to communicate with the Attorney
            General regarding the immigration status of any
            individual, including reporting knowledge that a
            particular alien is not lawfully present in the United
            States; or (B) otherwise to cooperate with the Attorney
            General in the identification, apprehension, detention,
            or removal of aliens not lawfully present in the United
            States.

      Significantly, the United States does not contend that § 1357(g)(10)
      affirmatively confers authority on State and local officers to make
                                  Page 12 of 20
       Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 37 of 48



      arrests pursuant to civil immigration detainers, where none
      otherwise exists. See Craan, 13 N.W.3d 569 (recognizing that
      Federal statute may confer authority on State officers to arrest for
      Federal offenses). See also Di Re, 332 U.S. at 589-90. In other
      words, it does not claim that § 1357(g)(10) is an independent source
      of authority for State or local officers to make such an arrest. Rather,
      it cites § 1357(g)(10) as a part of its argument that State and local
      officers have inherent authority to make these kinds of arrests;
      specifically, it relies on this provision for the proposition that such
      arrests, when performed at the request of the Federal government,
      are a permissible form of State participation in the Federal
      immigration arena that would not be preempted by Federal law. We
      have already rejected the argument that Massachusetts officers have
      an inherent authority to arrest that exceeds what is conferred on
      them by our common law and statutes.

Lunn, 78 N.E.3d at 534-35.

      Although the Lunn case involves arguments directly by the United States
and the application of Massachusetts law, the same principles apply to this
case. NCSO argues that there is authority for it to continued detention through
its voluntary cooperation with ICE to communicate and cooperate with ICE in
the enforcement of immigration law. For the reasons cited in Lunn and as set
out below as applied to Minnesota law, it appears Plaintiffs are likely to prevail
on the merits.
      The requirements for a valid arrest are defined by the Minnesota
Constitution, statues, and case law. The Minnesota Constitution states:

      Sec. 10. The right of the people to be secure in their persons, houses,
      papers, and effects against unreasonable searches and seizures
      shall not be violated; and no warrant shall issue but upon probable
      cause, supported by oath or affirmation, and particularly describing
      the place to be searched and the person or things to be seized.

This is virtually identical to the Fourth Amendment of the United States
Constitution:

      The right of the people to be secure in their persons, houses, papers,
      and effects, against unreasonable searches and seizures, shall not
      be violated, and no Warrants shall issue, but upon probable cause,

                                  Page 13 of 20
          Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 38 of 48



      supported by Oath or affirmation, and particularly describing the
      place to be searched, and the persons or things to be seized.

An “arrest” is a taking, seizing, or detaining person of another, touching or
putting hands upon him in execution of process, or any act indicating intent to
arrest. Rhodes v. Walsh, 57 N.W. 212, 215 (Minn. 1983). The continued
detention of a person after release from State custody or expiration of sentence
is an arrest. Detention pursuant to ICE detainer is an arrest under the Fourth
Amendment that must be supported by probable cause. Morales v.
Chadbourne, 793 F.3d 208, 217 (1st Cir. 2015) (Cited in Orellana, supra.)
      The power of officers to arrest is defined by statute. Minn. Stat. § 629.30
states:
      Subdivision 1. Definition. Arrest means taking a person into
      custody that the person may be held to answer for a public offense.
      “Arrest” includes actually restraining a person or taking into custody
      a person who submits.

      Subd. 2. Who may arrest. An arrest may be made:

      (1) by a peace officer under a warrant;

      (2) by a peace officer without a warrant;

      (3) by an officer in the United States Customs and Border Protection
          or the United States Citizenship and Immigration Services
          without a warrant;

      (4) by a private person.

      A private person shall aid a peace officer in executing a warrant
      when requested to do so by the officer.

A valid warrant would need to be issued after oath or affirmation of facts
submitted to a judicial officer who is “neutral and detached” from law
enforcement. Fourth Amendment protection “consists in requiring that those
inferences be drawn by a neutral and detached magistrate instead of being
judged by the officer engaged in the often competitive enterprise of ferreting out
crime.” Johnson v. United States, 333 U.S. 10, 14 (1948). A “warrant”


                                  Page 14 of 20
       Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 39 of 48



determining probable cause from a “government enforcement agent” does not
comply with Fourth Amendment requirements without review by a magistrate.
Coolidge v. New Hampshire, 403 U.S. 443, 450 (1971).
      The I-247 and I-200 detainers are not signed by a judge or magistrate.
They are filled out and signed by an immigration official. There is no oath or
affirmation. There is no showing of probable cause that a crime has been
committed which resulted in the issuance of the warrant. Rather, they are
requests to detain someone who faces a civil action for removal. It merely
informs the local cooperating political subdivision that an immigration official
has determined there is “probable cause” that the subject faces a civil
proceeding for removal. The NCSO, or any other entity, is not justified in
relying on them to detain a person in custody beyond the time they are
required to serve after sentence or when they post bail or bond, or are
otherwise eligible for release due to resolution of the underlying State criminal
charge. Although I-200 is called a “warrant” and contains a command to
arrest, those labels do not confer validity to the form. See Coolidge, at 403 U.S.
at 449-50 (underlying document held to be invalid was labelled a “warrant”).
      By analogy, to allow the use of the I-247 form to be the basis for
continued detention would be similar to allowing a county child support
enforcement worker to issue detainers or warrants for someone who may be in
contempt of court for nonpayment of child support. Both are civil actions
which could involve significant sanctions (removal under immigration law or
jail for contempt of court in a child support matter). Under Minnesota law a
warrant may be issued for contempt of court. However, that warrant could not
be issued by the enforcement worker based on their determination of probable
cause, only by a judge after the information and supporting documentation is
appropriately provided.
      The forms also do not support a warrantless arrest. Warrantless arrests
are allowed only in limited circumstances. Minn. Stat. § 629.34 provides:




                                  Page 15 of 20
Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 40 of 48



WHEN ARREST MAY BE MADE WITHOUT WARRANT.

Subdivision 1. Peace officers. (a) A peace officer, as defined in
section 626.84, subdivision 1, paragraph (c), who is on or off duty
within the jurisdiction of the appointing authority, or on duty
outside the jurisdiction of the appointing authority pursuant to
section 629.40, may arrest a person without a warrant as provided
under paragraph (c).

(b) A part-time peace officer, as defined in section 626.84,
subdivision 1, clause (d), who is on duty within the jurisdiction of
the appointing authority, or on duty outside the jurisdiction of the
appointing authority pursuant to section 629.40 may arrest a
person without a warrant as provided under paragraph (c).

(c) A peace officer or part-time peace officer who is authorized under
paragraph (a) or (b) to make an arrest without a warrant may do so
under the following circumstances:

      (1) when a public offense has been committed or attempted in
          the officer's presence;

      (2) when the person arrested has committed a felony, although
      not in the officer's presence;

      (3) when a felony has in fact been committed, and the officer
      has reasonable cause for believing the person arrested to have
      committed it;

      (4) upon a charge based upon reasonable cause of the
      commission of a felony by the person arrested;

      (5) under the circumstances described in clause (2), (3), or (4),
      when the offense is a gross misdemeanor violation of section
      609.52, 609.595, 609.631, 609.749, or 609.821;

      (6) under circumstances described in clause (2), (3), or (4),
      when the offense is a nonfelony violation of section 518B.01,
      subdivision 14; 609.748, subdivision 6; or 629.75,
      subdivision 2, or a nonfelony violation of any other restraining
      order or no contact order previously issued by a court;

      (7) under the circumstances described in clause (2), (3), or (4),
      when the offense is a gross misdemeanor violation of section
      609.485 and the person arrested is a juvenile committed to
      the custody of the commissioner of corrections; or
                           Page 16 of 20
      Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 41 of 48




            (8) if the peace officer has probable cause to believe that within
            the preceding 72 hours, exclusive of the day probable cause
            was established, the person has committed nonfelony
            domestic abuse, as defined in section 518B.01, subdivision 2,
            even though the assault did not take place in the presence of
            the peace officer.

      (d) To make an arrest authorized under this subdivision, the officer
      may break open an outer or inner door or window of a dwelling
      house if, after notice of office and purpose, the officer is refused
      admittance.

      Subd. 2. United States Customs and Border Protection, United
      States Citizenship and Immigration Services officer. An officer
      in the United States Customs and Border Protection or the United
      States Citizenship and Immigration Services may arrest a person
      without a warrant under the circumstances specified in clauses (1)
      and (2):

      (1) when the officer is on duty within the scope of assignment and
      one or more of the following situations exist:

            (i) the person commits an assault in the fifth degree, as
            defined in section 609.224, against the officer;

            (ii) the person commits an assault in the fifth degree, as
            defined in section 609.224, on any other person in the
            presence of the officer, or commits any felony;

            (iii) the officer has reasonable cause to believe that a felony
            has been committed and reasonable cause to believe that the
            person committed it; or

            (iv) the officer has received positive information by written,
            teletypic, telephonic, radio, or other authoritative source that
            a peace officer holds a warrant for the person's arrest; or

      (2) when the assistance of the officer has been requested by another
          Minnesota law enforcement agency.

ICE officers may arrest without a warrant under limited circumstances, most of
which also apply to Minnesota peace officers. The exception in Subd. 2(2)
contemplates assistance requested by the Minnesota law enforcement agency,


                                  Page 17 of 20
       Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 42 of 48



not the other way around, and in any event would require a valid underlying
basis for the warrantless arrest. 2 There does not exist within Minnesota
Statute the power for Minnesota peace officers to arrest a person for a federal
civil offense at the request of ICE officers.
       A warrantless arrest is only reasonable when supported by probable
cause. Bernini v. City of St. Paul, 665 F.3d 997, 1003 (8th Cir. 2012). (Cited in
Orellana, supra). As noted above, the use of forms as detainers or warrants
does not provide probable cause.
       NCSO argues that their involvement is permitted by the 1357 (g) (10)
which states:

       (10) Nothing in this subsection shall be construed to require an
       agreement under this subsection in order for any officer or employee
       of a State or political subdivision of a State--
              (A) to communicate with the Attorney General regarding the
              immigration status of any individual, including reporting
              knowledge that a particular alien is not lawfully present in the
              United States; or
              (B) otherwise to cooperate with the Attorney General in the
              identification, apprehension, detention, or removal of aliens
              not lawfully present in the United States.

       For the reasons set out above, it does not appear that this interpretation
of communication and cooperation will likely prevail on the merits. The
cooperation must comply with constitutional limits.


    4. Dahlberg factor #4: The aspects of the fact situation, if any, which
       permit or require consideration of public policy expressed in the statutes,
       State and Federal.

       The Court has considered the important aspects of the fact situation, if
any, which permit or require consideration of public policy expressed in the


2There does not appear to be any reason that information transmitted from the
Minnesota law enforcement entity to ICE is limited, and nothing would prevent
NCSO from providing release and court hearing information to ICE to allow for
arrest by ICE upon release without any hold, as discussed below.
                                   Page 18 of 20
       Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 43 of 48



statutes, State and Federal. There is no question the federal government has
“broad, undoubted power over the subject of immigration and the status of
aliens.” Arizona v. United States, 567 U.S. at 392. Obviously enforcement of
immigration laws is important and the voluntary communication and
cooperation between local law enforcement entities and ICE is important.

   5. Dahlberg factor #5: The administrative burdens involved in judicial
      supervision and enforcement of the temporary decree.

       The Court cannot contemplate an administrative burden for judicial
supervision to ensure the Defendants are not housing individuals without valid
arrest warrants or detainers. The NCSO simply must only accept individuals
for housing when there has been a proper arrest by ICE authorities under the
IGSA or after a valid warrant or detainer pursuant to Minnesota law.


       Although this injunction precludes the continued detention of persons
based solely on Forms I-247A and I-200, it does not preclude, and the Court
cannot find any arguable reason to preclude, other forms of cooperation and
communication. NCSO may continue to notify ICE regarding anyone in the
jail, provide information as to release and court dates, and exchange other
information between the two.

Bond

       Minn. R. Civ. P. 65.03 requires a bond for the purposes of covering
expenses that may arise from a wrongfully issued injunction. The intent of this
rule is to protect the party whose actions are restrained against loss sustained
by reason of the injunction. Hubbard Broadcasting, Inc. v. Loescher, 291
N.W.2d 216 (Minn. 1980). The Court cannot find that the NCSO will sustain
loss by being required to have a valid arrest or valid warrant prior to detaining
individuals for ICE.




                                  Page 19 of 20
      Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 44 of 48



                                  Conclusion

      Based upon the above analysis, the Court finds that it is appropriate is
issue a temporary restraining order and injunction to prevent the NCSO from
detaining individuals on behalf of ICE without an arrest by an immigration
officer or a valid arrest warrant or detainer pursuant to Minnesota law and
Fourth Amendment protections.


                                      ***
                                     G.J.A.




                                 Page 20 of 20
Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 45 of 48
Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 46 of 48
Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 47 of 48
Case 2:18-cv-00421-RAJ Document 45 Filed 10/29/18 Page 48 of 48
